           Case 4:21-cv-00258-JM Document 12 Filed 09/07/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

GERALD RAY DUBOSE                                                            PLAINTIFF

V.                                      4:21CV00258 JM

DANIEL ALLEN EVANS                                                           DEFENDANT

                                             ORDER

        Pending is the parties’ joint motion to dismiss. (Docket # 11).   For good cause shown,

the motion is GRANTED.           The case is hereby DISMISSED WITH PREJUDICE.         The Clerk

is directed to close the case.

        IT IS SO ORDERED this 7th day of September, 2021.



                                                             ______________________________
                                                             James M. Moody Jr.
                                                             United States District Judge




                                                 1
